DETAILED ACTION
This Office Action is in response to Applicant’s application 17/068,996 filed on October 13, 2020 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on October 13, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on October 13, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 6, 8, 10, 16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  76 Fed. Reg. 7164 (February 9, 2011).  During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Id. at 7165.  When a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. Id. at 7165.  If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree).  Id. at 7165.
Here Applicant recites ‘gradually increases’ at claims 2, 8, and 19; ‘gradually decreases’ at claims 4 and 10; ‘gradual pattern’ at claim 6 and 16  and ‘gradual patterns’ at claim 20 for which the specification does not provide a standard for measuring ‘gradual’ or ‘gradually’. Furthermore, a person of ordinary skill in the art could not ascertain the scope of the claim as 'gradual' and ‘gradually' have no recognized standard in the display art.  Accordingly, Examiner determines that those skilled in the art would not understand what is claimed when the claim is read in light of the specification and claims 2, 4, 6, 8, 10, 16 and 19-20 are indefinite pursuant to requirements and examination guidelines for 35 U.S.C. 112(b).
Regarding claims 6 and 16 which recite ‘gradual pattern’, Examiner is confused.  Gradual with respect to what?  Pattern refers to an ensemble of structure that makes the unit of the ‘pattern’ and the pattern is the repetition of the unit.  To what structure, feature or attribute does ‘gradual’ refer?
Regarding claim 20, ‘gradual patterns’ lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

    PNG
    media_image1.png
    800
    712
    media_image1.png
    Greyscale
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. 2021/0108077 (Berleue).
Regarding claim 1 and referring to annotated Figures 1 and 47,  Berleue discloses a window glass, 201 [0452], comprising: 
a first surface, as annotated; and 

    PNG
    media_image2.png
    348
    788
    media_image2.png
    Greyscale
a second surface, as annotated, opposite to the first surface, as shown, 
wherein a second area, as annotated, extending in a second direction, as annotated, a third area, as annotated, spaced apart from the second area in a first direction perpendicular to the second direction, i.e. into the page, and extending in the second direction, as shown, where Examiner notes that an area is by definition two dimensional and this subject matter merely requires that two arbitrary ‘areas’ are separated because there will always be a portion of the third area that is perpendicular to the first direction owing to its two dimensional property, a first area, as annotated, disposed between the second area and the third area, as shown, a first buffer area, as annotated, disposed between the first area and the second area, as shown, and a second buffer area, as annotated, disposed between the first area and the third area, as shown, are defined on the second surface, as shown, 
wherein the first area has a first thickness, as shown and annotated, and each of the second and third areas has a second thickness greater than the first thickness, as shown, and 
wherein a plurality of groove patterns, 4701 [0659], are defined in the first buffer area and the second buffer area, as shown.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Berleue.
Regarding claim 3 which depends upon claim 1, Berleue teaches a pattern width of the groove pattern is between about greater than 0 μm.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein a pattern width of the groove pattern is between about 20 μm and about 30 μm because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 4 which depends upon claim 1, Berleue teaches an average thickness of the first buffer area gradually decreases as being away farther from the second area to the first area.

    PNG
    media_image3.png
    397
    907
    media_image3.png
    Greyscale
Regarding claim 5 which depends upon claim 1, Berleue teaches ratio of the first thickness to the second thickness is greater than 1, i.e. the second thickness is greater than the first thickness by more than 1.0 times.  See also Figure 2 and [0460] and [0455] recited thicker portions, 222, range from s80 microns to 2 mm and thinner portions, 226, range from 50 to 80 microns.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein the second thickness is greater than the first thickness by about 1.5 times or more because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Claims 7, 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0046220 (Kim) and U.S. 2021/0107829 (Chen).

    PNG
    media_image4.png
    610
    566
    media_image4.png
    Greyscale
Regarding claim 7 Kim discloses at annotated Figure 13C and 14  a display device comprising: 
a display panel, DP [0203],  including a first display area, DA1 [0203], a second display area, DA2 [0203], spaced apart from the first display area, as shown, in a first direction, D1, and a folding area, FA [0203], disposed between the first display area and the second display area, as shown, and extending in a second direction, D2, perpendicular to the first direction, as shown; 
an adhesive layer, OCA [0199], disposed on the display panel as described at [0199]; and 
a window glass, WD or GL [0200], disposed on the adhesive layer, as described at [0199], wherein the window glass includes: 
    PNG
    media_image5.png
    354
    808
    media_image5.png
    Greyscale

a first surface, as annotated; and 
a second surface, as annotated, opposite to the first surface, as shown, 
wherein a second area, as annotated, extending in the second direction, e.g., D2, a third area, as annotated, spaced apart from the second area in the first direction, D1 as shown, and extending in the second direction, D2 as shown, a first area, as annotated, disposed between the second area and the third area, as shown, a first buffer area, as annotated, disposed between the first area and the second area, as shown, and a second buffer area, as annotated, disposed between the first area and the third area, as shown, are defined on the second surface, as shown, 
wherein the first area has a first thickness, as shown, and each of the second and third areas has a second thickness greater than the first thickness, as shown.

    PNG
    media_image6.png
    665
    398
    media_image6.png
    Greyscale
Kim does not teach a plurality of groove patterns is defined in the first buffer area and the second buffer area.
Chen is directed to improvements in flexible glass substrates for foldable displays.  At Figure 10, Chen teaches groove patterns, 815 [0114], in the folding area, as annotated, of a glass substrate, 803 [0107].  At [0111], Chen teaches that the use of grooves on the glass substrate provides the substrate with foldability.  At [0006], Chen teaches that the addition of grooves to the substrate reduced bend induced stresses on the foldable substrate compared to a corresponding substrate without grooves.  Chen teaches groove patterns are defined in Kim’s first buffer area and the second buffer area.
Taken as a whole, the prior art is directed to foldable displays using glass windows. Chen teaches that when the glass window has grooves formed on a surface, e.g. folding region, that the result is a reduction in the induced stresses on the substrate.  An artisan would find it desirable to reduce substrate stresses to prevent breaking the substrate.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 7 with a plurality of groove patterns is defined in the first buffer area and the second buffer area to reduce the substrate stresses present and thus prevent substrate failure.
Regarding claim 9 which depends upon claim 7, at [0119], Chen teaches the groove width is greater than 10 microns and less than 600 microns.
Accordingly it would have been obvious to a person of ordinary skill in the art a the time of Applicant’s invention to configure the device of claim 7  wherein a pattern width of the groove pattern of the window glass is between about 20 μm and about 30 μm because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 11 which depends upon claim 7, Kim teaches the ratio of the first thickness to the second thickness is greater than 1.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 7 wherein the second thickness is greater than the first thickness by about 1.5 times or more because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 12 which depends upon claim 7, Kim teaches the folding area corresponds to a part of the first area.
Regarding claim 13 which depends upon claim 7, Kim teaches the first display area corresponds to the second area, the first buffer area and a part of the first area, and the second display area corresponds to the third area, the second buffer area and a part of the first area.
Regarding claim 14 which depends upon claim 7, Examiner take official notice that  a flexible display panel, and the display panel includes a base substrate, a thin film transistor disposed on the base substrate, a light emitting structure disposed on the thin film transistor, and a thin film encapsulation layer disposed on the light emitting structure is well known in the art as a means to configure a flexible display panel and configuration of claim 7 with this subject matter amounts to the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 15 which depends upon claim 14, at Figure 13C Kim teaches the first surface of the window glass is flat, a recess, RC [0104], is defined in the first area, the first buffer area and the second buffer area on the second surface, as shown, and a part of the adhesive layer is accommodated in the recess, i.e. when the OCA is disposed between, see [0104] where coating layer CTL might not be flat and may have a recess.
Allowable Subject Matter
Claims 2, 8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 2 the prior art does not teach the device of claim 1, wherein a density of the groove patterns in the first buffer area 
Regarding claim 8 the prior art does not teach the device claim 7, wherein a density of the groove patterns in the first buffer area of the window glass 
Regarding claim 10 the prior art does not teach the device claim 7, wherein an average thickness of the first buffer area of the window glass not piecemeal.
Claims 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 17 the prior art does not teach a method of manufacturing a display device, the method comprising: preparing a window glass including a first surface and a second surface opposite to the first surface; and adhering the window glass onto a display panel by using an adhesive layer, wherein the preparing the window glass includes: providing a photoresist pattern on the second surface, wherein a second area extending in a second direction, a third area spaced apart from the second area in a first direction perpendicular to the second direction and extending in the second direction, a first area disposed between the second area and the third area, a first buffer area disposed between the first area and the second area, and a second buffer area disposed between the first area and the third area are defined on the second surface; etching the second surface by using the photoresist pattern as an etching barrier; and removing the photoresist pattern, and wherein the etching the second surface includes providing the photoresist pattern to cover the second surface in the second and third areas, to expose the second surface in the first area, and to partially expose the second surface in the first and second buffer areas.
Claims 18 depends upon claim 17 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893